




SEVERANCE AGREEMENT


This SEVERANCE AGREEMENT (this “Agreement”), is entered into between Express
LLC, a Delaware limited liability company (the “Company”), and Dominic Paul
Dascoli (“Executive”) as of September 20, 2011 (the “Effective Date”).




W I T N E S S E T H:


WHEREAS, Executive is being employed by the Company pursuant to an Offer Letter
dated July 29, 2011, (“Offer Letter”) and the Company and Executive desire to
enter into this Agreement to set forth the terms on which Executive may be
entitled to severance benefits from the Company. The following terms and
conditions supersede anything of the same subject matter provided for in the
Offer Letter or any other agreement entered into prior to the Effective Date.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and Executive hereby agree as follows:


1. At-Will Nature of Employment.


(a) Termination of Employment. The Company may terminate Executive's employment
at any time with or without Cause. For purposes of this Agreement, “Cause” shall
mean that the Executive (1) failed to perform the Executive's material duties
with the Company (other than a failure resulting from the Executive's incapacity
due to physical or mental illness); or (2) has pleaded “guilty” or “no contest”
to or has been convicted of an act which is defined as a felony under federal or
state law; or (3) engaged in misconduct in bad faith which could reasonably be
expected to materially harm the Company's business or its reputation.


(b) Notice of Termination. Any termination of Executive's employment by the
Company shall be communicated by a written Notice of Termination addressed to
Executive as applicable. A “Notice of Termination” shall mean a notice stating
that Executive's employment with the Company has been or will be terminated. In
the event of a termination for Cause, the Notice of Termination shall state in
detail the particular act or acts or failure to act that constitute the grounds
on which the termination for Cause is based.


2. Compensation Upon Certain Terminations by the Company.
(a) If the Executive's employment is terminated by the Company other than for
Cause, upon Executive signing a general release in form and substance
satisfactory to the Company and in consideration thereof, the Company's sole
obligations hereunder shall be as follows:
(i)
the Company shall pay the Executive the Accrued Compensation; and

(ii)
the Company shall continue to pay the Executive the Base Salary for a period of
one (1) year following the Termination Date.

For purposes of this Agreement, “Termination Date” shall mean in the case of the
Executive's death, the date of death, or in all other cases, the date specified
in writing by the Company as the Termination Date.
 
(b) If in the Notice of Termination, the Executive's employment is terminated by
the Company for Cause or by reason of the Executive's death, or if the Executive
gives the Company a written notice of termination, the Company's sole obligation
hereunder shall be to pay the Executive the following amounts earned hereunder
but not paid as of the Termination Date: (i) Base Salary, (ii) reimbursement for
any and all monies advanced or expenses incurred through the Termination Date,
and (iii) any earned compensation which the Executive had previously deferred
(including any interest earned or credited thereon) pursuant to the Company's
Supplemental Retirement Plan (collectively, the “Accrued Compensation”). The
Executive's entitlement to any other benefits shall be determined in accordance
with the Company's employee benefit plans then in effect.






--------------------------------------------------------------------------------




(c) If the Executive's employment is terminated by the Company by reason of the
Executive's Disability, the Company's sole obligations hereunder shall be as
follows:
(i)
the Company shall pay the Executive the Accrued Compensation; and

(ii)
the Executive shall be entitled to receive any disability benefits available
under the Company's Long-Term Disability Plan.



For purposes of this Agreement, “Disability” means a physical or mental
infirmity which impairs the Executive's ability to substantially perform the
Executive's duties under this Agreement for a period of at least six months in
any twelve-month calendar period as determined in accordance with the Company's
Long-Term Disability Plan.


(d) For up to twelve (12) months during the period the Executive is receiving
salary continuation pursuant to Section 2(a)(ii) hereof, the Company shall, at
its expense, provide to the Executive and the Executive's beneficiaries medical
and dental benefits similar in the aggregate to those provided to the Executive
immediately prior to the date of the Executive's termination of employment;
provided, however, that the Company's obligation to provide such benefits shall
cease upon the earlier of (i) the Executive's becoming eligible for such
benefits as the result of employment with another employer and (ii) the
expiration of the Executive's right to continue such medical and dental benefits
under applicable law (such as COBRA).


(e) The amounts payable to the Executive pursuant to this Section 2 will be paid
to the Executive at such times as the Executive would have otherwise been
entitled to receive such amounts had the Executive not been terminated
(determined in accordance with the Company's payroll practices at the time of
termination) and only so long as the Executive has not breached the provisions
of that certain Confidentiality, Non-Competition and Intellectual Property
Agreement, dated September 20, 2011 (the “Confidentiality Agreement”).


(f) Executive shall not be required to mitigate the amount of any payment
provided for in this Section 2 by seeking other employment or otherwise and no
such payment or benefit shall be eliminated, offset or reduced by the amount of
any compensation provided to the Executive in any subsequent employment, except
as provided in Section 2(d).


(g) Except as otherwise expressly provided in Section 2 above, all of the
Executive's rights to salary, bonuses, fringe benefits and other compensation
hereunder (if any) which accrue or become payable after the Termination Date
will cease upon the Termination Date. The Executive's termination of employment
with the Company for any reason shall be deemed to automatically remove the
Executive, without further action, from any and all offices held by Executive
with the Company or its affiliates.


(h) Notwithstanding any other payment schedule provided herein to the contrary,
if the Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
each of the following shall apply:
(i)
With regard to any payment that is considered deferred compensation under Code
Section 409A payable on account of a “separation from service,” such payment
shall be made on the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Executive, and (B) the date of the Executive's death (the “Delay Period”) to the
extent required under Code Section 409A. Upon the expiration of the Delay
Period, all payments delayed pursuant to this Section shall be paid to the
Executive in a lump sum, and all remaining payments due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein; and

(ii)
To the extent that any benefits to be provided during the Delay Period is
considered deferred compensation under Code Section 409A provided on account of
a “separation from service,” and such benefits are not otherwise exempt from
Code Section 409A, the Executive shall pay the cost of such benefits during the
Delay Period, and the Company shall reimburse the Executive, to the extent that
such costs would otherwise have been paid by the Company or to the extent that
such benefits would otherwise have been provided by the Company at no cost to
the Executive, the Company's share of the cost of such benefits upon expiration
of the Delay Period, and any remaining benefits shall be reimbursed or provided
by the Company in accordance with the procedures specified herein.





--------------------------------------------------------------------------------






(i) To the extent that severance payments or benefits pursuant to this Agreement
are conditioned upon the execution and delivery by the Executive of a release of
claims, the Executive shall forfeit all rights to such payments and benefits
unless such release is signed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following the date of the
Executive's termination of employment. If the foregoing release is executed and
delivered and no longer subject to revocation as provided in the preceding
sentence, then such payments or benefits shall be made or commence upon the
sixtieth (60) day following the Executive's termination of employment. The first
such cash payment shall include payment of all amounts that otherwise would have
been due prior thereto under the terms of this Agreement had such payments
commenced immediately upon the Executive's termination of employment, and any
payments made thereafter shall continue as provided herein. The delayed benefits
shall in any event expire at the time such benefits would have expired had such
benefits commenced immediately following the Executive's termination of
employment.


(j) The Company may deduct or withhold from any amounts owing from the Company
to Executive all federal, state and local income, employment or other taxes as
may be required to be withheld by any applicable law or regulation.


3. Successors and Assigns.
(a) This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns, and the Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. The term “the Company” as
used herein shall include any such successors and assigns to the Company's
business and/or assets. The term “successors and assigns” as used herein shall
mean a corporation or other entity acquiring or otherwise succeeding to,
directly or indirectly, all or substantially all the assets and business of the
Company (including this Agreement) whether by operation of law or otherwise.


(b) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, the Executive's beneficiaries or
legal representatives, except by will or by the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive's legal personal representative.


4. Arbitration. Except with respect to claims by the Company under the
Confidentiality Agreement, any controversy or claim between the Company or any
of its affiliates and the Executive arising out of or relating to this Agreement
or its termination shall be settled and determined by a single arbitrator whose
award shall be accepted as final and binding upon the parties. The American
Arbitration Association, under its Employment Arbitration Rules, shall
administer the binding arbitration. The arbitration shall take place in
Columbus, Ohio. The Company and the Executive each waive any right to a jury
trial or to a petition for stay in any action or proceeding of any kind arising
out of or relating to this Agreement or its termination and agree that the
arbitrator shall have the authority to award costs and attorney fees to the
prevailing party.


5. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the notice of
termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, addressed as follows:


To the Executive:


 Executive's home address on file with the Company.
        


To the Company:


Express, LLC
1 Express Drive
Columbus, OH 43230
Attn: Human Resources Director




--------------------------------------------------------------------------------






6. Settlement of Claims. The Company may offset any amounts the Executive owes
it or its subsidiaries or affiliates against any amounts it owes the Executive
hereunder.


7. Miscellaneous. No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.


8. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Ohio without giving effect to the
conflict of law principles thereof.
 
9. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


10. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, if any, understandings and arrangements, oral or written,
between the parties hereto with respect to the subject matter hereof.


11. Section 409A Compliance. The intent of the parties is that payments and
benefits under this Agreement comply with Code Section 409A and the regulations
and guidance promulgated thereunder and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. In
no event whatsoever shall the Company be liable for any additional tax, interest
or penalty that may be imposed on the Executive by Code Section 409A or damages
for failing to comply with Code Section 409A.


*    *    *    *    *




--------------------------------------------------------------------------------






 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.
 
 
EXPRESS, LLC


By: /s/Matthew C. Moellering
 

Name:    Matthew C. Moellering
Title:    Executive Vice President
                                                           
/s/ Dominic Paul Dascoli
DOMINIC PAUL DASCOLI

                        






